Citation Nr: 1511910	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an effective date earlier than January 20, 2009 for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for PTSD.



REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at Law



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972, including service in Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denying entitlement to an earlier effective date for service connection for PTSD.  Jurisdiction over the Veteran's claims file currently resides with the Houston, Texas RO.

In April 2002, the Veteran filed an original claim for service connection for PTSD, which was eventually denied by way of a Board decision in August 2007.  In January 2009, the Veteran submitted an application to reopen the claim for PTSD, and the RO subsequently issued a rating decision granting service connection for PTSD and awarding a 30 percent rating effective January 20, 2009 (the date VA received his application for reopening).  In November 2009, the Veteran submitted a claim for an earlier effective date for his PTSD, arguing that service connection should have been awarded from April 2002, i.e., the date VA received his original claim for service connection.  The matter of an earlier effective date is discussed below.

The issue of entitlement to an evaluation in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's claim for service connection for PTSD on April 22, 2002.

2.  In August 2007, the Board denied the claim for service connection for PTSD, finding that the occurrence of the claimed in-service stressors was not supported by credible, corroborating evidence.

3.  The Veteran filed an application to reopen the PTSD claim on January 20, 2009.

4.  In October 2009, a VA formal finding established that service department records confirmed the occurrence of the Veteran's claimed in-service stressors.

5.  In an October 2009 rating decision, the RO awarded service connection for PTSD, effective on January 20, 2009.


CONCLUSION OF LAW

The criteria for an effective date of April 22, 2002 for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

To the extent that the action taken herein below is favorable to the Veteran, a discussion of compliance with VA's duties to notify and assist is not required at this time.

Law and Analysis

The Veteran contends that he is entitled to an earlier effective date for PTSD.  Specifically, he has stated that he wants an effective date of April 22, 2002, the date VA received his original claim for service connection for PTSD.  For the reasons discussed below, the Board agrees with the Veteran and an effective date of April 22, 2002 is warranted.

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Such records include, but are not limited to: (i) service records that are related to a claimed in-service event, regardless of whether such records mention the veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  Id.

In cases that fall under 38 C.F.R. § 3.156(c)(1), an award that is based all or in part on the records identified by paragraph (c)(1) (e.g., service department records) is effective on the date entitlement arose or on the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

In this case, the Veteran submitted his original claim for service connection for PTSD on April 22, 2002.  At that time, he was receiving VA outpatient treatment for PTSD and related psychiatric symptoms.  Thereafter, the evidence of record-particularly an August 2002 VA psychiatric evaluation-established that the Veteran had a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) that was medically linked to traumatic experiences in Vietnam.  

During the August 2002 examination, with regard to in-service stressors, the Veteran averred that while serving in Vietnam during the Vietnam War, his unit was subjected to mortar attacks at Cam Ranh Bay.  In a June 2004 statement, he averred that he was stationed at Cam Ranh Bay from December 1971 to February 1972, and that during this period an enemy mortar attack struck the base's ammo dump.  The Veteran also discussed an incident when the Viet Cong ambushed the base and he "just knew that we were going to be blown up out of the sky."  During the pendency of the claim, however, VA was unable to obtain service department records corroborating these events.

In its August 2007 decision, the Board conceded that the Veteran was diagnosed with PTSD that was medically linked to his experiences in Vietnam.  The Board found, however, that the evidence preponderated against a finding that the Veteran engaged in combat with the enemy.  As such, the Board noted, 38 C.F.R. § 3.304(f) required that in order to substantiate a claim for service connection for PTSD, the Veteran's lay statements regarding in-service stressors must be supported by credible, corroborating evidence.  Because the record contained no such evidence, the Board reasoned (such as, for example, service department records demonstrating mortar attacks at Cam Ranh Bay during the stated time period), service connection was denied.

In January 2009, the Veteran submitted an application to reopen his PTSD claim.

In October 2009, the VA issued a "formal finding concerning verification of stressors" in connection with the Veteran's PTSD claim.  The memorandum stated that VA had "determined that the information required to verify the stressful event described below by the veteran is sufficient" to corroborate his claim.  Specifically, the memorandum noted that the Veteran had reported being stationed at Cam Ranh Bay from December 1971 to February 1972, and had stated that during that period he experienced a mortar attack in which the base ammo dump was hit.  The memorandum indicated that "[a] review of H Drive records available to the Phoenix Regional Office . . . revealed that Cam Ranh Bay experienced a Mortar Attack on January 16, 1972, which is consistent with the [Veteran's] stressor statements."  Furthermore, the memorandum noted, a review of the entire period of the Veteran's confirmed service at Cam Ranh Bay demonstrated multiple mortar attacks during the Veteran's tenure, as well as an incident when the Viet Cong infiltrated the base.  The memorandum concluded that there was no information available that contradicted the Veteran's claim or would suggest that he was not exposed to his claimed stressors.  As a result, for VA purposes, the Veteran's stressors were supported by credible, corroborating evidence.

On the basis of the October 2009 VA memorandum, the RO issued a rating decision in October 2009 granting service connection for PTSD and awarding a 30 percent disability rating effective January 20, 2009 (the date VA received the application to reopen his PTSD claim).  Subsequently, in November 2009, the Veteran submitted a claim for entitlement to an earlier effective date, arguing that, pursuant to 38 C.F.R. § 3.156(c)(3), his award should be effective on the date he submitted his original claim, as the corroborating evidence reflected in the VA memorandum were "service department records" that were not previously associated with the record.

After a review of all the evidence, the Board agrees with the Veteran and finds that an earlier effective date is warranted.  As previously noted, 38 C.F.R. § 3.156(c) holds that "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . . ."  In this case, as illustrated by the October 2009 VA memorandum, it is clear that relevant "service department records" exist which corroborate the Veteran's claimed in-service stressors, but which were not associated with the claims file at the time of the August 2007 Board decision.  See 38 C.F.R. § 3.156(c)(1).  As such, the provisions of 38 C.F.R. § 3.156(c) are applicable.

38 C.F.R. § 3.156(c)(3) further holds that "an award made based . . . on the records identified by paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later . . . ."  In the present case, it is clear that the newly-discovered service department records corroborating the Veteran's stressors were necessary to substantiate his service connection claim.  Indeed, the lack of such records was the Board's stated reason for denying the claim (in the August 2007 Board decision), and the October 2009 rating decision-issued after the VA memorandum verifying the Veteran's stressors appeared-specifically awarded service connection "because there is [now] supporting evidence of [the Veteran's] claimed in service stressor."  As such, 38 C.F.R. § 3.156(c)(3) requires that the effective date be extended to the date entitlement arose or the date VA received the previously decided claim, whichever is later.

With respect to this final issue, the evidence of record demonstrates that the Veteran was being treated for PTSD prior to when his claim was received by VA, on April 22, 2002.  Subsequent VA medical opinions confirm that his PTSD was, and continues to be, linked to in-service trauma.  Consequently, the Board finds that the date entitlement arose preceded the date VA received the claim, and hence the appropriate effective date is the latter: April 22, 2002.

For the reasons stated above, the facts of this case align with the provisions of 38 C.F.R. § 3.156(c) governing finally denied claims that are later substantiated by missing service department records.  The evidence therefore supports the claim, and the Board finds that the Veteran is entitled to an effective date of April 22, 2002 for an award of service connection for PTSD.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an effective date of April 22, 2002 for the award of service connection for PTSD is granted, subject to the controlling regulations governing the payment of monetary awards.





REMAND

The issue of whether the Veteran is entitled to an evaluation in excess of 30 percent for PTSD must be remanded for the purposes of issuing the Veteran a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a statement of the case regarding the issue of whether he is entitlement to an evaluation in excess of 30 percent for PTSD.  Also advise him of the time limit for perfecting the appeal of this claim and that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


